Citation Nr: 1747555	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  09-46 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to an effective date earlier than July 31, 2001 for the award of service connection for degenerative disc disease and degenerative joint disease of the thoracic spine, including whether clear and unmistakable error (CUE) was committed in a February 1975 rating decision that originally denied this claim. 

2. Entitlement to service connection for a skin disorder. 

3. Entitlement to service connection for lymphoma. 

4. Entitlement to service connection for neurologic abnormality of the lower extremities, including radiculopathy, peripheral neuropathy, and meralgia paresthetica, claimed as secondary to service-connected disability of the thoracic spine. 

5. Entitlement to a higher initial rating for degenerative disc disease and degenerative joint disease of the thoracic spine (thoracic spine disability), rated as 20 percent disabling prior to December 17, 2015, and as 40 percent disabling as of that date. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to October 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  The Board remanded this case in August 2015. 

The Veteran testified at a hearing before the undersigned in May 2015.  A transcript is of record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.  The February 1975 rating decision denied service connection for fracture of the thoracic spine, and the Veteran did not perfect an appeal.

2.  The February 1975 rating decision was based on the correct law and evidence of record at the time. 

3.  The Veteran did not submit a new claim for disability of the thoracic spine until July 31, 2001.  

4.  The Veteran was not exposed to an herbicide agent during active service, and his lymphoma and skin condition are not otherwise linked to disease or injury incurred or aggravated in active service. 

5.  The Veteran's neurologic abnormality of the lower extremities was not caused or aggravated by his service-connected thoracic spine disability. 

6.  Prior to June 14, 2014, the Veteran's thoracic spine disability was not manifested by forward flexion limited to 30 degrees or less.  

7.  As of June 20, 2014, the Veteran's thoracic spine disability was manifested by forward flexion limited to 30 degrees.  


CONCLUSIONS OF LAW

1. The February 1975 rating decision is final with respect to the denial of service connection for a fracture of the back.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2017).

2.  Clear and unmistakable error was not committed in the February 1975 rating decision with respect to the denial of service connection for a fracture of the back.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105 (2017). 

3.  The effective date of July 31, 2001 for the award of service connection for disability of the thoracic spine is proper.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2017).

4.  The criteria for service connection for lymphoma are not satisfied.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

5.  The criteria for service connection for a skin condition are not satisfied.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

6.  The criteria for service connection for neurologic abnormality of the lower extremities are not satisfied.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2017).

7.  The criteria for a rating higher than 20 percent for disability of the thoracic spine are not satisfied prior to June 20, 2014.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 3.321, 4.3, 4.40, 4.45, 4.71a, Diagnostic Code 5242 (2017); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5295 (2002).  

8.  The criteria for a rating of 40 percent, but no higher, for disability of the thoracic spine are satisfied as of June 20, 2014.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 3.321, 4.3, 4.40, 4.45, 4.71a, Diagnostic Code 5242 (2017);



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Earlier Effective Date of Service Connection for Disability of the Thoracic Spine

The Veteran seeks an earlier effective date of service connection for his thoracic spine disability, including on the basis that CUE was committed in the February 1975 rating decision that initially denied service connection for this disability.  For the following reasons, the Board finds that an earlier effective date is not warranted.  


A. Law

i. Effective Dates

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  If a claim for disability compensation is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400(b)(2).  

The effective date of an evaluation and an award of compensation based on a reopened claim is the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(2).  Thus, once a previous rating decision has become final, the earliest effective date of service connection generally is the date of the petition to reopen rather than the date of the initial claim.  See id.  Exceptions to this rule include a later grant of service connection based in whole or in part on newly obtained service department records under certain circumstances, as provided in 38 C.F.R. § 3.156(c) (2017), and when the decision is revised or reversed on the basis of clear and unmistakable error (CUE), as provided in 38 U.S.C.A. § 5109A(a) and 38 C.F.R. § 3.105(a).  


ii. Clear and Unmistakable Error

Previous determinations which are final and binding will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior decision will be reversed or amended.  38 U.S.C.A. § 5109A(a); 38 C.F.R. § 3.105(a).  For the purpose of authorizing benefits, a rating decision or other decision that constitutes a reversal or revision of a prior decision on the grounds of CUE has the same effect as if the decision had been made on the date of the reversed decision.  Id.

CUE is defined as "an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  Clear and unmistakable errors "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  In order to establish CUE, the claimant must show that an "outcome-determinative error occurred, that is, an error that would manifestly change the outcome of a prior decision."  Yates v. West, 213 F.3d 1372, 1374 (Fed. Cir. 2000); see also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).  In sum, CUE is the kind of error that "when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), aff'd on reconsideration, 6 Vet. App. 162, 163 (1994).

The determination regarding CUE must be made based on the record and the law that existed at the time the decision was made.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994).  Evidence that was not of record at the time of the decision cannot be used to determine if CUE occurred.  See Porter v. Brown, 5 Vet. App. 233 (1993).

Simply claiming CUE on the basis that the previous adjudication had improperly weighed and evaluated the evidence can never satisfy the stringent definition of CUE.  Fugo, 6 Vet. App. at 44; see also Russell, 3 Vet. App. at 313-14.  Similarly, general and unspecified allegations of error based on the failure to follow regulations, failure to satisfy due process requirements, failure to accord benefit of the doubt, failure of duty to assist, and any other general, non-specific claim of "error" are too broad to show CUE.  See Fugo, 6 Vet. App. at 44.  

There is a three-part test to determine whether a decision must be revised or reversed based on CUE: (1) "[e]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied;" (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made;" and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel, 6 Vet. App. at 245 (quoting Russell, 3 Vet. App. at 313-14); Wilson v. West, 11 Vet. App. 383, 386 (1998).


B. Analysis

The Veteran's claim for a fracture of the back was originally denied in the February 1975 rating decision.  He was properly notified of this decision and his appellate rights.  See 38 C.F.R. § 19.25 (2017).  He did not timely perfect an appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.302 (2017).  Moreover, he did not identify or submit new and material evidence within one year of that decision.  See 38 C.F.R. § 3.156(b); Young v. Shinseki, 22 Vet. App. 461, 466 (2009); see also 38 C.F.R. § 3.400(q).  Accordingly, the February 1975 rating decision is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  The Veteran did not submit another claim for his back disability until July 31, 2001.  The claim was not granted based in part on newly obtained service department records.  Thus, as a matter of law, the effective date can be no earlier than the date of this claim, unless it is determined that CUE was committed in the February 1975 rating decision.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400

The Board finds that CUE was not committed in the February 1975 rating decision.  At the time of the decision, the relevant evidence consisted of the Veteran's service treatment records, a February 1975 VA examination report, and the Veteran's claim for service connection.  The service treatment records showed that the Veteran reported a history of recurrent back pain in the enlistment report of medical history, and that he had sustained "cracked vertebras" around the age of fifteen and received chiropractic treatment.  The enlistment examination report did not note any abnormality of the spine, but no x-rays were taken at the time.  Shortly after entering on active duty, the Veteran reported back pain.  He stated that the back pain from his pre-existing injury had resolved, but that he began experiencing back pain in the lower thoracic region since commencing service, which increased after running and with cold weather.  X-rays showed an old anterior compression fracture at T11 and T12 and sacralization.  The impression was residual arthritic syndrome secondary to T12 compression fracture.  The Veteran related that a chiropractor had told him that x-rays taken after his pre-service injury showed that his vertebra were out of place.  The service treatment records show that throughout the period of service the Veteran reported back pain at different times and was placed on physical profile on several occasions.  A clinician noted that the Veteran had a T11-12 compression fracture from a pre-service injury, and had aggravation of back pain since being in service.  The clinician concluded that the Veteran's back condition was "service aggravated probably."  

Following service, the Veteran submitted a November 1974 application for service connection (VA Form 21-526e), in which he claimed disability of the back, specifying that it began in 1967, prior to service.  In December 1974, a VA examination was performed.  According to the examination report, the Veteran told the examiner that he injured his back prior to service, and was still experiencing minor discomfort.  Examination findings showed mild kypho scoliosis at the dorsolumbar spine.  There was no muscle spasm and motion of the lumbosacral spine was within normal range.  A straight leg raising test was negative.  The examiner diagnosed the Veteran with a "residual healed" compression fracture at T11 and T12. 

There is no indication of any error of fact in the February 1975 rating decision, which generally discusses the above evidence.  Because the decision is dated prior to February 1990, it cannot be concluded that it did not consider a particular fact or item of evidence unless such is clear from the face of the decision.  See Joyce v. Nicholson, 19 Vet. App. 36, 46 (2005); Crippen v. Brown, 9 Vet. App. 412, 420 (1996).  The RO concluded that while the Veteran had episodes of back pain in service, there was no incident of trauma to the back, and no evidence of re-injury of a pre-existing back condition during service.  Although in a subsequent claim the Veteran stated that he did re-injure his back during service, he made no such statement at the time of the February 1975 rating decision, and the evidence then of record does not otherwise show such an injury.  Accordingly, the Board finds no CUE in the February 1975 rating decision with regard to the facts.  

The Board also finds no clear and unmistakable error of law in the February 1975 rating decision.  Applicable VA law regarding claims for service connection benefits was the same at that time as it is now.  Under VA law, service connection will generally be awarded for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (formerly codified at 38 U.S.C. § 310).  Service connection may also be granted on a presumptive basis for certain chronic diseases, including osteoarthritis, that manifest to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1113, (formerly codified at 38 U.S.C. §§ 312, 313) 38 C.F.R. §§ 3.307, 3.309.  

Under the presumption of soundness, a veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014) ((formerly codified at 38 U.S.C. § 311); 38 C.F.R. § 3.304(b).  A history of conditions existing prior to service recorded at the time of the entrance examination does not constitute a notation of such conditions for the purpose of establishing whether the Veteran was of sound condition at enlistment.  38 C.F.R. § 3.304(b)(1).  However, the recording of such a history in the entrance examination will be considered together with all other material evidence in determinations as to inception of the disability at issue.  Id.  

In order to rebut the presumption of sound condition, VA must show by clear and unmistakable (obvious or manifest) evidence both (1) that the disease or injury existed prior to service and (2) that the disease or injury was not aggravated by service.  38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); VAOPGCPREC 3-03 (July 16, 2003).  VA may find a lack of aggravation under § 1111 if the clear and unmistakable evidence shows that there was no increase in disability during service, or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner, 370 F.3d at 1096.  If this burden is met, then service connection will not be established.  Wagner, 370 F.3d at 1096.  

At the time of the February 1975 rating decision, it was generally not VA's interpretation of the statute (then 38 U.S.C. 311) that the clear-and-unmistakable evidence standard applied to the issue of aggravation.  See Patrick v. Shinseki, 668 F.3d 1325, 1329 (Fed. Cir. 2011).  However, U.S. Court of Appeals for the Federal Circuit has held that its interpretation of section 1111 in the Wagner opinion was retroactive to the date of its enactment.  Id.  Accordingly, the clear-and-unmistakable-evidence standard applied to the issue of aggravation at the time of the February 1975 rating decision. 

There is no indication that the RO incorrectly applied the presumption of soundness in the July 1975 rating decision.  The decision does not specify which evidentiary standard was used.  In this regard, the United States Court of Appeals for Veterans Claims (Court) has held that in order to establish CUE in a pre-February-1990 RO decision, it must be clear from the face of that decision that a particular fact or law had not been considered in the RO's adjudication of the case.  Joyce v. Nicholson, 19 Vet. App. 36, 46 (2005); see Crippen v. Brown, 9 Vet. App. 412, 420 (1996) (noting that prior to February 1, 1990, on which date a code section was added requiring RO decisions to specify the evidence considered and the reasons for the disposition, rating decisions generally lacked such specificity).  As discussed above, CUE cannot be based on general allegations that the evidence was improperly weighed or that the RO failed to follow the regulations.  See Fugo, 6 Vet. App. at 44; Russell, 3 Vet. App. at 313-14.  It is not clear from the fact of the decision that the RO did not apply the correct evidentiary standard.

It was within the province of the RO to find that the clear and unmistakable evidence showed that the Veteran had a pre-existing pathology of the spine, given his report at enlistment that he had a pre-service injury of the back in which he sustained "cracked vertebras," and his report in the treatment records that he had been told around the time of the injury that x-rays showed that his vertebra were out of place.  The x-ray findings during service of an "old" fracture further could support the conclusion that the Veteran had pre-existing pathology of the spine.  Accordingly, it was not CUE to conclude that the clear and unmistakable evidence showed a pre-existing disability of the thoracic spine. 

It was also not CUE for the RO to conclude that there was no aggravation of the pre-existing disability.  Even if the RO applied the incorrect standard-although there is no way of knowing this-the error was not necessarily outcome determinative.  In other words, it is not undebatable that if the correct standard were applied, the RO would have granted the claim or at least found that the Veteran incurred a back disability in service.  In this regard, although the Veteran reported back pain numerous times during service, which he indicated represented a new onset of symptoms that had previously resolved prior to service following treatment for his pre-service injury, it was not CUE to conclude that the clear and unmistakable evidence showed no increase in the underlying pathology, given the x-ray findings of an "old" fracture and the fact that there was no evidence of re-injury or trauma to the back during service.  The VA examination report, in which the examiner diagnosed a "residual healed" compression fracture, could further support this conclusion: the phrase "residual healed" suggests that the Veteran's symptoms stemmed from the pre-existing fracture, rather than from new or worsened pathology.  While this determination likely required a competent medical opinion, failure to satisfy the duty to assist cannot constitute CUE.  

Finally, although a clinician noted in one service treatment record that the Veteran's back pain was "probably" aggravated by service, no explanation was provided.  Moreover, the clinician did not state that the pathology itself was aggravated.  It was not CUE for the RO to conclude that this finding did not overcome clear and unmistakable evidence that there was no worsening of the underlying pathology-namely the "old" healed fracture-even if there was an increase in symptoms from residuals of this injury due to service-related activities such as running.  

In sum, no clear and unmistakable error was committed in the February 1975 rating decision either with respect to the law, or with respect to the facts as known and available at the time based on the evidence then of record.  Accordingly, an earlier effective date of service connection for the Veteran's thoracic spine disability is not warranted based on reversal or revision of that decision.  See 38 U.S.C.A. § 5109A(a); 38 C.F.R. § 3.105(a).  


II. Service Connection

Service connection will generally be awarded for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  To grant service connection on a direct basis, the evidence must show (1) a current disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a link or nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); Hickson v. West, 12 Vet.App. 247, 252 (1999).  

In addition, service connection may be granted on a secondary basis for a disability which is caused or aggravated by a service-connected disability.  38 C.F.R. § 3.310.  

VA has also established a presumption of service connection for certain diseases found to be associated with exposure to an herbicide agent.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  Absent affirmative evidence to the contrary, such diseases will be service connected even if there is no evidence of the disease during service, provided that herbicide exposure is established.  Id.; 38 C.F.R. § 3.307(d).  The term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975 (the Vietnam Era).  38 C.F.R. § 3.307(a)(6).  A veteran who, during active military service, served in the Republic of Vietnam during the Vietnam Era is presumed to have been exposed to such herbicide agents.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6).

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


A. Lymphoma and Skin Disorder

The Veteran claims service connection for lymphoma and a skin disorder on the basis that these disabilities are linked to exposure to an herbicide agent during active service.  For the following reasons, the Board finds that service connection is not established. 

A February 2004 VA treatment record shows that the Veteran's diagnosed skin disorders include chloracne and actinic keratosis.  This record reflects that the Veteran reported serving in Southeast Asia and may have been exposed to Agent Orange.  

Service in Southeast Asia, including Vietnam, is not established.  The Veteran's service personnel records do not show that he was deployed to Vietnam or that he otherwise had service overseas.  Indeed, a record of assignments spans the Veteran's length of service and shows that he continuously served in the United States.  His service treatment records also do not reflect entries from Vietnam.  The National Personnel Records Center (NPRC) also informed VA via the Personnel Information Exchange System (PIES) that there was no evidence to substantiate service in Vietnam.  See June 2009 VA Form 21-3101.  The service personnel records weigh against the credibility of the Veteran's assertion that he served in Vietnam.  In any event, his bare assertion that he served in Vietnam, with no other evidence to support that assertion, including from the NPRC or his service department records, is not sufficient to establish Vietnam service.  Thus, a presumption of herbicide exposure is not warranted. 

The Veteran also states that he was exposed to an herbicide agent while serving at Fort Hood, Texas, both through spraying them himself and handling contaminated equipment that returned from Vietnam.  A December 2015 e-mail response from the VA Compensation Service states that the Department of Defense provided a listing of locations outside Vietnam and the Korean Demilitarized Zone (DMZ) where tactical herbicides, such as Agent Orange, were used, tested, or stored.  Fort Hood was not identified on this list, and was not on the shipping supply line for Agent Orange.  The U.S. Army and Joint Records Research Center (JSRRC) also notified VA that it had coordinated its research with the National Archives and Records Administration (NARA), and that the available historical records did not document the spraying, testing, transporting, storage, or use of Agent Orange at Fort Hood for the period from March 1973 to May 1973.  Accordingly, it was unable to verify that the Veteran was exposed to Agent Orange or other tactical herbicides during the reporting period. 

The responses from the VA Compensation Service and JSRRC regarding Agent Orange in Fort Hood weigh against the Veteran's statement that he sprayed Agent Orange there or handled equipment contaminated with Agent Orange.  There is no evidence that he was otherwise exposed to an herbicide agent.  His bare statements asserting such exposure are not sufficient in themselves to establish this fact, as he may have misremembered his activities and duties at Fort Hood, misunderstood the nature of what he was spraying or handling, or misrepresented this history in support of the claim.  His statements therefore have little probative value.  Thus, the Board cannot rely solely on these statements to establish herbicide exposure without any supporting evidence.  Based on the places, types, and circumstances of the Veteran's service, and in light of the information provided by the JSRRC and Compensation Service, the evidence does not support herbicide exposure.  See 38 C.F.R. § 3.303(a).  

Accordingly, as herbicide exposure is not established, service connection may not be established for lymphoma or a skin condition, including chloracne and actinic keratosis, on the basis that it is linked to such exposure, presumptively or otherwise. 

The record does not otherwise support service connection for lymphoma or a skin condition.  The service treatment records and examination reports do not show that the Veteran had lymphoma or chloracne, actinic keratosis, or a similar skin condition during service.  Although he stated at the May 2015 hearing that he had a skin condition during service, he denied a history of skin disease in the June 1974 report of medical history at separation.  No skin condition was noted in the service treatment records.  His later assertion in support of this claim that he had a skin condition during service is not sufficient by itself to establish this fact.  It is outweighed by his denial of skin disease in the report of medical history at separation.  The evidence does not otherwise support a finding that these conditions manifested during service or, in the case of lymphoma, within one year of separation.  Accordingly, service connection is not established on any other basis.  See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).  

Because the preponderance of the evidence is against the claims, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


B. Neurologic Abnormality of the Lower Extremities

The Veteran claims service connection for a neurologic abnormality of the lower extremities on the basis that it is secondary to service-connected disability of the thoracic spine.  The July 2011 VA examination report reflects the examiner's opinion that the Veteran had an S-1 radiculopathy "presumably originating in the L5, S1 joint space" which is "less likely than not associated in any way" with the thoracic spine disability.  The examiner made a similar finding with regard to peripheral neuropathy of the lower extremities, explaining that it was not caused by pinched nerves.  The July 2015 VA examination report reflects the examiner's conclusion that the Veteran's thoracic spine degenerative joint and disc disease was too far removed to have aggravated his meralgia paresthetica beyond its natural progression.  The opinions of the VA medical professionals outweigh the Veteran's lay statements on this issue.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997). 

Accordingly, service connection for neurologic abnormality of the lower extremities is not established.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


III. Increased Rating

A. Law

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321; see generally, 38 C.F.R. § Part IV.  Diagnostic codes in the rating schedule identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2017).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3; see also 38 C.F.R. § 3.102.  Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

The current rating schedule provides for the evaluation of all spine disabilities under a General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), unless the disability is rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (DC 5243).  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  The evaluation of intervertebral disc syndrome will be discussed below.  Under the General Rating Formula:

A 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height. 

A 20 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent evaluation requires forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent evaluation requires unfavorable ankylosis of the entire thoracolumbar spine.  

A 100 percent evaluation is warranted where unfavorable ankylosis of the entire spine is demonstrated.  

See id.  These criteria are to be applied irrespective of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the affected area of the spine.  Id.  This is because the criteria "are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine."  68 Fed. Reg. 51, 454, 51,455 (August 27, 2003) (Supplementary Information). 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (2).  

Unfavorable ankylosis is defined, in pertinent part, as "a condition in which the entire thoracolumbar spine is fixed in flexion or extension."  Id., Note (5).  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.

Under DC 5243, intervertebral disc syndrome (pre-operatively or post-operatively) is to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25 (2012).  38 C.F.R. § 4.71a, Note (6).  

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent rating is warranted if incapacitating episodes have a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent evaluation is warranted if incapacitating episodes have a total duration of at least two weeks but less than four weeks; a 40 percent rating is warranted if the total duration is at least four weeks but less than six weeks; and a 60 percent rating is warranted if the total duration is at least six weeks.  See 38 C.F.R. § 4.71a (DC 5243).  

An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a Note (1).

The period on appeal goes back to July 31, 2001, the date of the Veteran's claim for service connection.  During the pendency of this claim, the criteria for rating disabilities of the spine in the VA Schedule for Rating Disabilities were revised effective September 23, 2002, and again effective September 26, 2003.  The Board may not apply a current regulation prior to its effective date, unless the regulation explicitly provides otherwise.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 Vet. App. 308 (1991) to the extent it conflicts with the precedents of the United States Supreme Court and the Federal Circuit).  

Under the previous criteria, DC 5292 provides for the assignment of a 10 percent rating for slight limitation of motion of the lumbar spine, a 20 percent evaluation for moderate limitation of motion of the lumbar spine, and a maximum 40 percent evaluation is assigned for severe limitation of motion.  38 C.F.R. § 4.71a (2002).  

The words "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6 (2017).  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of the issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 4.2, 4.6 (2017).  Moreover, guidance can be obtained from the amended regulations.  In adopting specific ranges of motion to define what is normal, VA stated that the ranges of motion were based on the American Medical Association Guides to the Evaluation of Permanent Impairment, 2nd ed., (1984), which is the last edition of the Guides that measured range of motion of the spine using a goniometer.  See supplementary information, 67 Fed. Reg. 56,509 (Sept. 4, 2002).  Therefore, even though pre-2003 regulations did not define normal range of motion for the spine, the current definition is based on medical guidelines in existence since 1984.  There is no inconsistency, then, in using the amended regulations pertaining to range of motion of the spine as guidance in rating spine disabilities under the old criteria.

Under old DC 5295, which pertains to lumbosacral strain, a 10 percent rating is assigned for characteristic pain on motion.  38 C.F.R. § 4.71a, DC 5295 (2002).  A 20 percent rating is warranted for muscle spasm on extreme forward bending, or loss of lateral spine motion, unilateral, in standing position.  Id.  A maximum disability rating of 40 percent is assigned for severe lumbosacral strain when there is listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  38 C.F.R. § 4.71a (2003). 

Under old DC 5293, a 60 percent rating is assigned for pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseases disc, with little intermittent relief.  A 40 percent rating is assigned for severe intervertebral disc syndrome with recurring attacks, and intermittent relief.  A 20 percent rating is assigned for moderate intervertebral disc syndrome with recurring attacks.  And a 10 percent rating is assigned for mild intervertebral disc syndrome.  Id.


B. Analysis

The preponderance of the evidence weighs against a rating higher than 20 percent prior to September 2003 under the old rating criteria.  For the period prior to September 2003, the evidence shows that the Veteran reported constant back pain.  See January 2001 VA Examination Report.  A May 2003 VA treatment record reflects that the Veteran's flexion was limited to 40 degrees.  Other ranges of motion of the spine were full, although there was pain with rotation.  As discussed above, the Board may use current rating criteria regarding range of motion of the spine to assess whether the criteria for a higher rating were satisfied under old DC 5292.  Under the current rating formula, a 20 percent rating is assigned for flexion of the spine that is greater than 30 degrees but not greater than 60 degrees.  Accordingly, the Board finds that the criteria for a rating higher than 20 percent based on severe limitation of motion are not satisfied prior to September 2003.

With regard to DC 5295, the evidence does not show muscle spasm on extreme forward bending and loss of lateral spine motion in standing position prior to September 2003.  It also does not show any of the findings corresponding to a 40 percent rating under DC 5295.  The Veteran's pain on motion is already compensated by the 20 percent rating assigned.  Thus, to assign a separate 10 percent rating under DC 5295 would amount to pyramiding.  38 C.F.R. § 4.14 (2017).

Finally, with regard to DC 5293, the evidence does not show severe recurring attacks of intervertebral disc syndrome with intermittent relief to warrant a 40 percent rating, or findings approximating the criteria for a 60 percent rating under DC 5293.  Accordingly, a higher rating is not warranted under DC 5293. 

Under the current General Rating Formula, the evidence weighs against a rating higher than 20 percent prior to June 20, 2014.  The VA treatment records and examination reports document back pain, but do not show forward flexion to 30 degrees or less.  An October 2007 examination report showed forward flexion "from 0 to 55 degrees, with pain to 70 degrees."  The Board interprets this to mean that pain began at 55 degrees, and that the Veteran was not able to forward flex the spine beyond 70 degrees.  This range of motion does not satisfy the criteria for a 40 percent rating. 

As of June 20, 2014, the criteria for a 40 percent rating are satisfied.  The VA examination report on that date shows forward flexion to 90 degrees, but with pain beginning at 30 degrees.  The Veteran was unable to do repetitive motion testing due to pain.  The fact that the Veteran's back pain began at 30 degrees of forward flexion, and that he was unable to engage in repetitive motion thereafter, supports a 40 percent rating.  Although the October 2014 VA examination report shows flexion to 50 degrees, with no further limitation on repetitive use, the December 2015 VA examination report shows forward flexion limited to 30 degrees.  Accordingly, resolving reasonable doubt, the criteria for a 40 percent rating are satisfied as of June 20, 2014.  Because this is the maximum rating that may be assigned based on limited motion, there is no need to consider the provisions of 38 C.F.R. § 4.40 (2017) and 38 C.F.R. § 4.45 (2017).  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997); DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995). 

A higher rating may not be assigned under the Formula for Rating Intervertebral Disc Syndrome prior to or as of June 20, 2014.  The evidence does not show incapacitating episodes with a total duration of at least four weeks during a 12-month period during the period under review.  See 38 C.F.R. § 4.71a.  Thus, the criteria for a rating of 40 percent or higher are not satisfied. 

The evidence does not show that the Veteran has had ankylosis of the thoracic spine during the period under review.  Thus, a higher rating may not be assigned on the basis of ankylosis under the old or current rating criteria.  See 38 C.F.R. § 4.71a (2002, 2017). 

Because the preponderance of the evidence weighs against assignment of a rating higher than 20 percent prior to June 20, 2014, and higher than 40 percent as of that date, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

The motion to revise or reverse the February 1975 rating decision with respect to the denial of service connection for a fracture of the back on the basis of clear and unmistakable error is denied. 

An effective date earlier than July 31, 2001 for the award of service connection for degenerative disc disease and degenerative joint disease of the thoracic spine is denied. 

Service connection for a skin disorder is denied.  

Service connection for lymphoma is denied. 

Service connection for neurologic abnormality of the lower extremities, including radiculopathy, peripheral neuropathy, and meralgia paresthetica, is denied. 

An initial rating higher than 20 percent for degenerative disc disease and degenerative joint disease of the thoracic spine prior to June 20, 2014 is denied. 

An initial rating of 40 percent, but no higher, for degenerative disc disease and degenerative joint disease of the thoracic spine is granted effective June 20, 2014, subject to the laws and regulations governing payment of monetary benefits.  

An initial rating higher than 40 percent for degenerative disc disease and degenerative joint disease of the thoracic spine as of December 17, 2015 is denied. 



____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


